Citation Nr: 1436334	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) due to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the record shows the Veteran has several psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has had PTSD at any time during the course of the appeal.

2.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD due to personal assault is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Service connection for an acquired psychiatric disorder other than PTSD due to personal assault is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

In regards to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  These notice requirements were accomplished in a September 2009 letter.  Furthermore, the letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records, personnel records and examination have been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA examination in December 2010.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's acquired psychiatric condition was not due to or aggravated by an event, disease, or injury incurred during active service.  The PTSD examiner concluded the Veteran did not have a current PTSD diagnosis under the DSM-IV criteria.  The Board notes the Veteran's contention regarding the adequacy of the VA examination as he has disagreed with statements made by the VA examiner.  However, the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, as such, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection

The Veteran alleges entitlement to service connection for an acquired psychiatric disorder to include PTSD due to a personal assault that occurred while in-service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) .

The Veteran claims in March 2002 at the Pearl Harbor Naval base he was assaulted in his barracks.  He explained that the base police destroyed all records from the timeframe and there was no record of the attack in his personnel file because all charges were dismissed during a captain's mast.  See VA Form 9 received April 27, 2011.  The Veteran contends he was involved in an altercation with another soldier.  At night, the soldier and another man returned to his barracks and kicked in his locked door.  The men left without harming anyone but spread rumors that they were going to attack him.  His door was not fixed for three weeks and it was open at night.  After the incident he worried at night and always heard things.  For example, he woke up and checked the lights and grabbed objects to defend himself.  See September 11, 2009 VA treatment record.  The Veteran attempted to contact fellow soldiers to confirm his stressor event.  One soldier who worked alongside the Veteran responded via email and said he remembered serving on the U.S.S. Chosin with him and that the Veteran was in a fight.  As a result of the fight he remembered the Veteran had to attend captain's mast and he stated he was "'pretty sure they dropped the charges"' against the Veteran because the he never lost rank.  To explain this statement, the Veteran stated in the fight before the intrusion he defended himself before he was punched in the face twice.  The other friend who lived in the barrack next door to him was contacted over Facebook and responded that he remembered a noise explosion and blood everywhere but he did not remember any doors getting kicked in.  The Veteran explained that neither soldier responded when he asked them to write a more detailed letter.  The October 2010 VA examiner found the Veteran had an experience in which he thought someone might kill him and it met the criteria for a stressor.  Therefore, the Board concedes the existence of an in-service stressor.  

Recognizing that the Veteran has a verified in-service stressor, the Veteran's claim now turns on whether there is medical evidence diagnosing PTSD..

The service treatment records (STRs) are negative for any psychiatric diagnoses, including PTSD.  Notably, the in-service January 2003 examination and August 2005 exit examination resulted in normal clinical psychiatric evaluations.  On reports of medical history from April 2005 and upon exit in August 2005 the Veteran denied nervous trouble of any sort, depression and excessive worry but indicated frequent trouble sleeping.  The Veteran detailed in the August 2005 report of medical history that he tried Ambien that did not help.  He also explained he was not in good health because he had trouble sleeping and that pain was in his lower left abdomen.  Further, he had frequent urination that occurred two or three times per night while trying to sleep.  The Veteran was also noted to have difficulty sleeping while seeking treatment for chronic rhinitis.  See August 2002 Consult Note.  In an April 2003 post-deployment health assessment the Veteran denied ever having any experience that was so frightening, horrible or upsetting that in the past month had caused nightmares or thoughts about it that he did not want to have, tried hard not to think about or went out of his way to avoid situations that remind him of it, constantly on guard, watchful or easily startled or felt numb or detached from others, activities or his surroundings.  Although there was some documentation of trouble sleeping in these records, various physical explanations such as urinary frequency, pain in his left lower abdomen and chronic rhinitis were present at the time of the reports.  

Post-service VA treatment records indicate the Veteran was diagnosed with anxiety in August 2007 and PTSD in September 2009.  The treatment records also indicate the Veteran had multiple negative PTSD screen tests from December 2006 through February 2009.  

To reconcile the various psychiatric diagnoses noted in the VA treatment records and determine whether or not the Veteran suffered from a psychiatric disorder related to service, the Veteran was afforded a VA examination in December 2010.  In summary, the Veteran reported that two men broke into his room by kicking down his door.  He believed one of the intruders he had earlier been in a fight had intentions to hurt him with a weapon, however, they left without hurting anyone because a neighbor saw them.  

After review of the claims file and a mental status examination, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The December 2010 VA examiner reported that the Veteran had felt unsafe and had intermitted periods where he feared for his safety.  As noted, the VA examiner found that Veteran had an experience in which he thought someone might kill him and it met the criteria for a stressor sufficient to support a diagnosis.  The examiner further found, however, that there were not significant criterion for b, c or d symptoms of dysfunction.  Thus, no diagnosis of PTSD was warranted.  In reviewing the notes from multiple treating medical professionals it was noted the Veteran experienced emotional distress but there was little consideration of current life stressors which likely fully accounted for it.  In the examination, the Veteran had a depressed mood secondary to the loss of many relationships and the failure of a marriage to a Chinese woman who he brought to the U.S. to marry him and who knew no English.  There was some rumination about the assault which seemed more to be an emblem of how little control he had over his life and how he felt more or less like a failure.  It was not a stressor for a mental disorder but an exemplar of feeling inadequate when facing the demands of adult life.  Thus, a diagnosis of depressed mood secondary to current life stressors was offered.  Based on those facts and the examination of the Veteran, the examiner diagnosed the Veteran with an adjustment order with depressed mood.  

Based on the above, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a).

First, the Board acknowledges the Veteran's assertions that he has PTSD and notes that the Veteran is competent to report his psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose, or distinguish, these symptoms as a chronic disease, as this involves resolution of a medically complex matter and the Veteran is a lay person who has not demonstrated medical knowledge, training, or, the experience to make such a diagnosis.  As such the Board assigns no probative weight to the Veteran's assertions that he currently has PTSD.

The Board also observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.

Furthermore, the Board notes that only the December 2010 VA examiner conducted a detailed and thorough examination of the Veteran's overall medical history as reflected in the claims file.  Moreover, as indicated above, the December 2010 VA examination report essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, established a sound medical basis for ruling out a PTSD diagnosis in accordance with the diagnostic criteria.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis). The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "'In the absence of proof of a present disability, there can be no valid claim."' Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also finds that a preponderance of the evidence is against a finding that the Veteran's other psychiatric disorders such as adjustment disorder with depressed mood or anxiety are related to his service.  In so concluding, the Board finds that the December 2010 VA examination was persuasive in determining what other psychiatric disorders the Veteran has and whether those disorders are related to his service.  Again, the Board notes that the December 2010 VA examiner reviewed the Veteran's claims file and medical history and conducted an examination of the Veteran before diagnosing adjustment disorder with depressed mood and concluded that none of the aforementioned diagnoses could be credibly argued to be the result of the Veteran's military service or aggravated beyond their natural course as a result of the Veteran's military service.  Moreover, the evidence of record does not indicate that the Veteran's other psychiatric disorders are related to his service.

As the preponderance of the evidence is against the claim of service connection for acquired psychiatric disorder to include PTSD due to personal assault, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD due to personal assault is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


